DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Correction of the formal matters identified in the drawings is noted with appreciation.
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
At page 6 of the amendment, Applicant suggests that Anderson does not teach all of the features of claim 1, specifically that the structures of Anderson identified in the rejection as corresponding to the claimed cooling passage are not annular in shape.  However passage 58 of Anderson, is annular in shape and with its included attached fluid pathways extends radially outward to the impeller outlet.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 2,830,755 to Anderson.
Regarding claim 1, Anderson teaches an impeller back surface cooling structure, comprising: an impeller (65), a first member (51) facing a back surface of a compressor impeller via a gap (Fig. 2); and a second member (48) forming, between the first member and the second member, a cooling passage (58, 59 through which a cooling medium being a liquid flows (col. 3, ll. 39-48),
wherein the cooling passage extends from a position on an inner side of an outlet of the compressor impeller (within the space 58) to a position on an outer side of the outlet in a radial direction of the compressor impeller (through passage 59 and its connection pathways into sump 36), the cooling passage having an annular shape (the space 58 forming an annulus, see the cross-section of Fig. 2). 
Regarding claims 2 and 3, Anderson teaches the impeller back surface cooling structure according to claim 1 (as set forth above), wherein the first or second member (in which case element 51 could be considered either the first or second element) comprises at least one fin facing the cooling passage (formed by the ridges between grooves 61, Fig. 2).
Regarding claim 10, Anderson teaches the impeller back surface cooling structure according to claim 1 (as set forth above), wherein the liquid is oil (col. 3, ll. 39-47).
Regarding claim 11, Anderson teaches the impeller back surface cooling structure according to claim 1 (as set forth above), including a compressor impeller (65); and the impeller back surface cooling structure according to claim 1.
Allowable Subject Matter
Claims 4, 5, 6, 7, 8, 9, 13, 14, 15, and 16 are allowed.

Conclusion          
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745